Order filed, February 1, 2013.




                                              In The

                        Fourteenth Court of Appeals
                                            ____________

                                    NO. 14-12-01114-CV
                                      ____________

                              JULIA ALMANZA, Appellant

                                                V.

        JOHNNY SALAS, RICARDO HINOJOSA AND ISABELLE M.
                        HINOJOSA, Appellee


                            On Appeal from the 80th District Court
                                     Harris County, Texas
                              Trial Court Cause No. 2009-49728


                                             ORDER

       The reporter’s record in this case was due January 29, 2013. See Tex. R. App. P. 35.1.
The court has not received a request to extend time for filing the record. The record has not been
filed with the court. Because the reporter’s record has not been filed timely, we issue the
following order.

       We order Michelle Tucker, the official court reporter, to file the record in this appeal
within 30 days of the date of this order.

                                      PER CURIAM